-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Applicant’s response dated March 3, 2022, is acknowledged.  
Priority 
	This application is a 371 of PCT/US2017/064275, filed on 12/01/2017, and claims benefit in provisional application 62/429,136 filed on 12/02/2016.
Claim Status
Claims 1-15 are pending. Claims 1-5 are examined. Claims 6-15 are withdrawn.
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-5), drawn to a nanogel particle, in the reply filed on March 3, 2022, is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of January 7, 2022 was timely filed. 
Claims 1-5 are examined on the merits.
Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the appendages" in line 3. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the plurality of appendages”? 
Claims 2-5 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duran-Lobato (Biomacromolecules, 2014, 2725-2734, vol. 15, no. 7 — of record in IDS dated 05/31/2019) as evidenced by PubChem (Compound Summary for CID 870, June 23, 2008, https://pubchem.ncbi.nlm.nih.gov/compound/870 - of record in IDS dated 05/31/2021).
The claim requires a nanogel particle comprising a plurality of cross-linked polymer, the particle further comprising a plurality of appendages extending therefrom, the plurality of appendages each comprising 2-9 mannose monomers. 
. 
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peppas (US 2008/0226684 A1, Published September 18, 2008) and Duran-Lobato (Biomacromolecules, 2014, 2725-2734, vol. 15, no. 7 — of record in IDS dated 05/31/2019) as evidenced by PubChem (Compound Summary for CID 870, June 23, 2008, https://pubchem.ncbi.nlm.nih.gov/compound/870 - of record in IDS dated 05/31/2021).
The claim requires a nanogel particle comprising a plurality of cross-linked polymer, the particle further comprising a plurality of appendages extending therefrom, the plurality of appendages each comprising 2-9 mannose monomers. 
	The teachings of Peppas are related to compositions for controlled delivery of an active agent within a polymeric network (Abstract), and the field of microencapsulation and the development of nanoparticles with multiple recognitive layers (paragraph 0005). Active agent-loaded, molecule-imprinted polymeric network that includes two or more active agents loaded, 
	Peppas does not teach a plurality of appendages comprising 2-9 mannose monomers extending from gel nanoparticles. 
	The teachings of Duran-Lobato are related to surface modified p(HEMA-co-MAA) nanogel carriers for oral vaccine delivery. An effective oral vaccine delivery system must protect the antigen from degradation, penetrate mucosal barriers, and control the release of the antigen and costimulatory and immunomodulatory agents. Mannan-modified pH-responsive nanogels were shown to entrap and protect the loaded cargo and triggered protein release after switching to intestinal pH values. Surface decoration by with mannan resulted in enhanced internalization by macrophages as well as increased expression of relevant costimulatory molecules. These findings indicate that mannan-modified P(HEMA-co-MAA) nanogels are a promising approach to a more efficacious oral vaccination regimen (Abstract).     

	The limitations of claim 1 are disclosed in the Materials and Methods section of Duran-Lobato, which discloses nanogel particles comprising crosslinked p-(HEMA-co-MAA), where the particles are surface modified with a plurality of mannan (Materials and Methods, both columns). As evidenced by PubChem, mannan contains 4 mannose repeating units. 
	Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising gel nanoparticles formed from crosslinked polymer and having one or more antigens and mannose encapsulated therein, wherein the composition is for oral administration and provides controlled release of the encapsulated components, with a reasonable expectation of success because Peppas teaches a composition comprising gel nanoparticles formed from a crosslinked polymer, where the nanoparticles comprise an active agent and a moiety encapsulated therein, where the active agent comprises one or more antigens and the moiety comprises mannose, wherein the composition provides controlled release of encapsulated components, and wherein the composition is suitable for oral administration. It would have been obvious to have formed Peppas’ gel nanoparticles from crossliked p-(HEMA-co-MAA) because it was known from Duran-Lobato that crosslinked p-(HEMA-co-MAA) is suitable for making gel nanoparticles intended for oral delivery of an encapsulated antigen and providing controlled release of the antigen. The selection of a known material suitable for its intended purpose supports obviousness. It would have been further obvious to have attached mannan to the surface 
	Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising gel nanoparticles formed from crosslinked polymer and having one or more antigens and mannobiose encapsulated therein, wherein the composition is for oral administration and provides controlled release of the encapsulated components, with a reasonable expectation of success because Peppas teaches a composition comprising gel nanoparticles formed from a crosslinked polymer, where the nanoparticles comprise an active agent and a moiety encapsulated therein, where the active agent comprises one or more antigens and the moiety comprises disaccharides, wherein the composition provides controlled release of encapsulated components, and wherein the composition is suitable for oral administration. It would have been obvious to have selected a disaccharide of mannose, or mannobiose, because Peppas teaches disaccharides following the teachings of specific monosaccharides which included mannose. It would have been reasonable to interpret Peppas as encompassing disaccharides formed from the specific disclosed monosaccharides which include mannose. It would have been obvious to have formed Peppas’ gel nanoparticles from crossliked p-(HEMA-co-MAA) because it was known from Duran-Lobato that crosslinked p-(HEMA-co-MAA) is suitable for making gel nanoparticles intended for oral delivery of an encapsulated antigen and providing controlled 
	Regarding claim 4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising gel nanoparticles formed from crosslinked polymer and having one or more antigens and mannose polysaccharides encapsulated therein, wherein the composition is for oral administration and provides controlled release of the encapsulated components, with a reasonable expectation of success because Peppas teaches a composition comprising gel nanoparticles formed from a crosslinked polymer, where the nanoparticles comprise an active agent and a moiety encapsulated therein, where the active agent comprises one or more antigens and the moiety comprises polysaccharides, wherein the composition provides controlled release of encapsulated components, and wherein the composition is suitable for oral administration. It would have been obvious to have selected a polysaccharide of mannose because Peppas teaches polysaccharides following the teachings of specific monosaccharides which included mannose. It would have been reasonable to interpret Peppas as encompassing polysaccharides formed from the specific disclosed monosaccharides which include mannose. It would have been obvious to have formed Peppas’ gel nanoparticles from crossliked p-(HEMA-co-MAA) because it was 
	Regarding claim 5, Duran-Lobato and Peppas do not specifically teach that the nanoparticles have a largest dimension of 10-200 nm. However, both references teach nanosized particles and Duran-Lobato teaches that the size can be varied by varying the concentration of stabilizer and pH (page 2728, first paragraph in left column). It would have been obvious to the skilled artisan to vary the size of the particles in the range from 1 nm and up to 1000 nm, with a reasonable expectation of success because one of skill in the art would have interpreted “nanoparticles” to encompass particles having a size in the range from 1 nm and up to 1000 nm. The broadest reasonable interpretation of nanoparticles includes particles having a size in the range from 1 nm up to 1000 nm. The claimed range of dimensions is obvious because it is encompassed by the range of form 1 nm up to 1000 nm. The application was reviewed and there is no evidence that claimed range of a largest dimension is critical.  
	Combining prior art elements according to known methods to obtain predictable results supports obviousness.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617